Exhibit 10.14
SUPPLEMENTAL
EXECUTIVE
BENEFITS
(Effective as of December 31, 2008)
(CHS LOGO) [g17776g1777602.gif]

 



--------------------------------------------------------------------------------



 



INTRODUCTION
This document outlines the supplemental benefits for eligible executive
employees of affiliates of Community Health Systems, Inc. (“Employer” or the
“Company”), including the hospital companies that are consolidated with the
Company. Benefits are provided by the entity that employs the particular
eligible executive (the “Employer”), provided, however, certain benefits are
provided through group plans sponsored by Employer/Community Health Systems,
Inc. The benefits described in this document substitute in their entirety the
benefit categories below that were previously provided by the Supplemental
Survivor and Accumulation Plan.1

•   Survivor Benefits   •   Post-Termination Benefits   •   Severance Benefits

Plan benefit categories are based upon your position with an affiliate of the
Company. The following benefit categories are referenced throughout this
summary:

     Executive   Corporate Vice Presidents and Above

     Group l   Vice Presidents (non-officer)
Corporate Management Grades 7-9
Facility Chief Executive Officers

     Group 2   Corporate Management Grades 4-6
Facility Assistant Chief Executive Officers
Facility Chief Financial Officers
Facility Chief Nursing Officers

Benefit category determination is the exclusive right of the Employer its sole
discretion.
As used in this document, “Cause” means gross neglect of duties, which gross
neglect continues more than 30 days after receiving written notice from the
chief executive officer of the Company, its board of directors, or other
officers of the Company or Employer of the actions or inactions constituting
gross neglect; insubordination; intentional misconduct or deliberate disruption
of the workplace and working environment; conviction of a felony; dishonesty,
embezzlement, theft, or fraud committed in connection with employment resulting
in substantial financial harm to the Company; the issuance of any final order
for your removal as an employee or representative of the Company or Employer by
any state or federal regulatory agency; and your material breach of any duty
owed to the Company or Employer, including without limitation the duty of
loyalty. “Cause” shall not include ordinary negligence or failure to act,
whether due to an error in judgment or otherwise, if you have exercised
substantial efforts in good faith to perform the duties reasonably assigned or
appropriate to your position.
 

1   The retirement benefits that were provided under the now terminated
Supplemental Survivor and Accumulation Plan were discontinued in 2002 and were
provided for separately.

1



--------------------------------------------------------------------------------



 



SURVIVOR BENEFITS
Survivor benefits are life insurance proceeds intended to provide cash to your
beneficiary(ies) in the event of your death. These Survivor Benefits are
provided through group-term life insurance or a combination of group-term life
insurance and individually-owned life insurance policies, as determined by the
plan sponsor.
     Amount of Benefit.

     
     Executive
  4X Base Salary
 
   
     Group 1
  3X Base Salary
 
   
     Group 2
  2X Base Salary

Your survivor benefits may be subject to the terms of any Benefit Exchange
Agreement entered into between you and the Company.
POST-TERMINATION BENEFITS
Post-termination benefits are generally designed to provide supplemental
retirement benefits. They are provided through contributions to a combination of
one or more of the following:

  •   the Employer/Community Health Systems, Inc. Deferred Compensation Plan
(Vice President (non-officer) and above);     •   the Community Health Systems,
Inc. Supplemental Executive Retirement Plan (Corporate Vice Presidents and
above);     •   matching contributions under the Community Health Systems, Inc.
401(k) Plan; and     •   any other non-qualified retirement plan of the Company
or any affiliate.

You should refer to the underlying policies and/or plan documents relating to
these benefits to learn more about eligibility and your right to
post-termination benefits under these policies and plans. Certain
post-termination benefits are also subject to the terms of any Benefit Exchange
Agreement entered into between you and the Company.

2



--------------------------------------------------------------------------------



 



SEVERANCE BENEFITS
Payout upon Termination (Salary and Vacation Time).
In the event you are terminated from your employment by your Employer, without
Cause, severance benefits of a multiple of your then base monthly salary will be
paid to you based upon your position, as shown in the schedule below:

      Benefits Category   Severance Multiple
President
  24 months
Executive Vice President
  24 months
Senior Vice President
  12 months
Corporate Vice President
  12 months
Vice President (non-officer)
  9 months
Group 1
  6 months
Group 2
  3 months

The vacation time payout for Corporate Vice Presidents and above (for whom no
accruals are maintained) shall be based upon a reasonable estimate of the
vacation time taken during the twelve month period preceding the date of
termination.
Additional Payments (to be made no later than March 15th of the year following
termination)
In addition, if your employment is terminated without Cause, you will receive
and additional amount of severance pay determined as follows:
All Levels: the Employer shall pay the Executive, at the same time that the
Employer makes annual bonus payments under the 2004 Employee Performance
Incentive Plan (or any replacement or successor plan providing for similar
benefits, collectively the “Incentive Plan”) to other senior executives, a pro
rata portion of the annual bonus that would have been paid to the Executive
under the Incentive Plan in respect of the year in which the termination date
occurred had the Executive remained employed through the applicable payment date
under the Incentive Plan, calculated by multiplying such amount by a fraction,
the numerator of which is the number of days in the year though the termination
date and the denominator of which is 365.
Termination within First 12 Months of Employment
If your employment is terminated without Cause before completing 12 full months
of employment, you will only receive one-half of the salary benefits provided
for above and none of the bonus benefit. Severance payments will be in the form
of a lump sum payment or salary continuation, as determined by Employer, and
subject to withholdings and other deductions as described below.
COBRA Payment Limitation
In addition to the severance benefits described above, terminated employees who
elect continuation health coverage under COBRA will be required to pay only the
equivalent of the

3



--------------------------------------------------------------------------------



 



active employee premium for this coverage for a period of time equal the time
period applicable to such employee based on the above chart, subject to the
eligibility provisions of COBRA coverage.
Release.
As a condition of providing any payments and/or benefits described above, you
will be required to execute a comprehensive full and final release agreement
satisfactory to the Company and substantially in the form attached as Attachment
2, as amended from time to time.
Stock Options.
The respective Plans and Stock Option Agreements under which they were granted
govern any stock options and any capitalized terms used in this section.
Generally, all vesting will cease on your date of termination of employment,
without regard to the reason, provided, however, if you are terminated for
Cause, all options are forfeited. If your employment is terminated without
Cause, you will have an additional 90 days from the date of termination of
employment to exercise your vested stock options.
Restricted Stock Awards.
The respective Plans and Restricted Stock Award Agreements under which they were
granted govern any awards of restricted stock and any capitalized terms used in
this section. Upon any termination by you, your restricted stock awards that
have not already lapsed will be forfeited. Generally, for awards granted after
January 1, 2009, upon a termination by your employer that is without Cause, the
award will not be forfeited. Subject to the following sentence, upon termination
by your employer without Cause, or upon death or disability the award will
accelerate and the restrictions will immediately lapse. Notwithstanding the
foregoing, in the event the date of termination is prior to either (a) the first
anniversary date of the award or (b) prior to the attainment of any performance
objective required under any performance based restricted stock award, then the
award will not lapse until both (a) and (b), if applicable, have been attained,
and if attained, then all restrictions on the entire award shall lapse.

4



--------------------------------------------------------------------------------



 



Attachment 1
RELEASE OF CLAIMS AGREEMENT
     In consideration of the severance benefits to be paid by Employer, an
affiliate of Employer/Community Health Systems, Inc. (“Employer”), to the
undersigned employee (“Employee”), Employer and the Employee agree and enter
into this Release of Claims Agreement (“Agreement”) as follows:
     1. Termination of Employment. The Employee acknowledges that the Employee’s
employment with Employer is terminated on and as of date of termination
specified at the end of this Agreement. The Employee further acknowledges that
the Employee has no right of, nor will the Employee seek, recall, rehire, or
reinstatement of employment with Employer, its parent company, its subsidiaries,
or its affiliates.
     2. Severance Pay. Employer will pay the Employee severance pay in the gross
amount of $___, based on ___months of salary [and additional amount, if
applicable], subject to withholding for income taxes and deductions for
employment taxes, in accordance with the CHS/Community Health Systems, Inc.
Supplemental Benefit Plan (“Plan”). Employer may offset from the payment of
severance pay the cost of any Employer property that Employer has agreed to sell
to the Employee.
     3. Medical Benefits. Provided the Employee properly elects continuation
coverage pursuant to the Consolidated Omnibus Budget Reconciliation Act of 1986
(“COBRA”), Employer agrees it will pay for the cost of such continuation
coverage for the Employee (and, to the extent such coverage is provided by
Employer at the time of termination, the Employee’s current eligible spouse and
other current eligible dependents, if any), as provided below, under Employer’s
group health plan in accordance with the provisions of such plan through the
later of the date specified at the end of this Agreement or the date the
Employee becomes covered under a subsequent employer’s group health plan.
However, the Employee shall pay the amount of monthly premium payment regularly
paid by a then-current regular employee of Employer for such coverage, and
Employer will pay only the difference between the COBRA premium payment and the
portion of the premium paid by the Employee through the later of the date
specified at the end of this Agreement or the date the Employee becomes covered
under a subsequent employer’s group health plan.
     4. Consideration. The Employee hereby acknowledges that the consideration
for entering into this Agreement is the above-stated severance pay and benefits
contained in Sections 2 and 3. The Employee further acknowledges that the
Employee has been paid all monies owed to and/or earned by the Employee based
upon the Employee’s employment with Employer, its parent company, its
subsidiaries, or affiliates, including but not limited to wages, bonuses, and
vacation pay.
     5. Release. The Employee, on the Employee’s own behalf and on behalf of the
Employee’s heirs, executors, administrators, personal representatives,
successors, assigns, agents, servants, and attorneys, whether past, present, or
future (collectively, the “Releasing Parties”), releases and forever discharges
Community Health Systems, Inc., its subsidiaries, affiliates, successors,
assigns, agents, servants, representatives, shareholders, owners, members,

i



--------------------------------------------------------------------------------



 



directors, officers, and employees, whether past, present, or future, including
without limitation, Employer (collectively, the “Released Parties”), from any
and all claims, causes of action, liabilities, covenants, agreements,
obligations, damages, and/or demands of every nature, character, and
description, without limitation in law, equity, or otherwise, that the Employee
had, has, or may now have, whether known or unknown, whether vicarious,
derivative, direct, or indirect (collectively, the “Released Claims”),
including, but not limited to, (i) any claims under the Age Discrimination in
Employment Act, Title VII of the Civil Rights Act of 1964, the Fair Labor
Standards Act, the Equal Pay Act, the Employment Retirement Income Security Act,
the Family and Medical Leave Act, the Americans with Disabilities Act, the
Tennessee Human Rights Act, and any other federal, state or local laws, (ii) any
claims for wrongful discharge or wrongful termination, defamation, breach of
contract, breach of any implied duty or covenant of good faith and fair dealing,
retaliation, infliction of emotional distress, or any other right or claim
arising out of or related in any way to the Employee’s employment with Employer
or any of its subsidiaries or affiliates and/or the termination of the
Employee’s employment with Employer or any of its subsidiaries or affiliates,
(iii) any claims for damages (actual, compensatory, punitive, or otherwise and
however characterized), back wages, future wages, commission payments, bonuses,
reinstatement, vacation leave or paid time off benefits (whether accrued,
credited, and/or earned), past and future employee benefits (except to which
there is vested entitlement by law), penalties, equitable relief, and any and
all other loss, expense, or detriment of whatever kind arising out of or related
in any way to the Employee’s employment with Employer or any of its subsidiaries
or affiliates and/or the termination of the Employee’s employment with Employer
or any of its subsidiaries or affiliates; and (iv) any claims for attorneys’
fees, costs, or expenses; provided, however, that the foregoing Released Claims
shall not include a claim for the payment or provision of the severance benefits
as provided in Section 2 or the COBRA premium payments provided for in
Section 3.
     6. Covenant Not to Sue and Indemnification. The Employee hereby
specifically covenants and agrees that the Employee shall not initiate, or cause
to be initiated, a lawsuit against Employer or any of the other Released Parties
in the future asserting any Released Claims. Except as prohibited by law, the
Employee further agrees to indemnify Employer and all other Released Parties for
(i) any sum of money that any of them may hereafter be compelled to pay the
Employee or any other Releasing Parties, and (ii) any of Employer’s or other
Released Parties’ legal fees, costs, and expenses associated therewith, on
account of the Employee bringing or allowing to be brought on the Employee’s
behalf any legal action based directly or indirectly upon the Released Claims.
     7. Consideration and Revocation Period. The Employee has been advised by
Employer of the Employee’s right to seek legal counsel. The Employee also
acknowledges that the Employee has a period of up to 21 days in which to
consider entering into this Agreement, and, as evidenced by the Employee’s
signature here below, acknowledges that the Employee has had the opportunity to
read and review this Agreement and seek legal advice and now, freely and
voluntarily, without coercion, agrees to and understands the significance and
consequences of its terms. The Employee further acknowledges that, following the
date of execution of this Agreement, the Employee has a period of 7 days within
which to revoke the Employee’s acceptance of the Agreement, in which case this
Agreement shall be null and void, the Employee will be contractually obligated
to repay any payments or other consideration paid to the Employee by Employer
under this Agreement, and Employer will have a right of restitution,
ii

 



--------------------------------------------------------------------------------



 



recoupment, and setoff to recover such payments. The Employee understands that,
should the Employee not exercise the Employee’s right to revoke this Agreement
within 7 days of the date of execution, this Agreement shall be held in full
force and effect and each party shall be obligated to comply with its
requirements. The parties agree that any changes made to this Agreement
(material or immaterial) will not start the 21-day period referenced above to
run again or otherwise require a new 21-day period for consideration by the
Employee.
     8. Nondisparagement. The Employee agrees that the Employee shall refrain
from engaging in any conduct, verbal or otherwise, that would disparage or harm
the reputation of Employer or any of the other Released Parties. Such conduct
shall include, but not be limited to, any negative statements made orally or in
writing by the Employee about Employer or any of the other Released Parties.
     9. Confidentiality of the Agreement. The Employee further agrees that all
terms of this Agreement are to be kept confidential and that the Employee will
not discuss or disclose the details or terms of this Agreement to any other
individual, including but not limited to present or former employees of Employer
or any of the other Released Parties, with the exception of the Employee’s
attorney, spouse, accountant, or other tax adviser, provided such persons agree
to maintain the confidentiality of this Agreement.
     10. Property and Confidential Information. The Employee agrees that the
Employee has returned, or promptly hereafter (but in no event later than three
(3) days from the date of termination of employment) will return, to Employer
any and all property of Employer or any of the other Released Parties including
any and all originals and/or copies of business documents in whatever form
including electronic form. The Employee represents that the Employee has taken
no action to alter or destroy improperly any such property and agrees not to
take any such action directly or indirectly in the future. The Employee further
agrees that the Employee will not directly or indirectly disclose to anyone, or
use for the Employee’s own benefit or the benefit of anyone other than Employer,
any “confidential information” that the Employee has received through the
Employee’s employment with Employer. Confidential information shall include, but
not be limited to, Employer’s business plans and files; hospital management
information; and any other related information of Employer or any of the other
Released Parties. The Employee further agrees that, in the event it appears that
the Employee will be compelled by law or judicial process to disclose any such
confidential information to avoid potential liability, the Employee will notify
Employer in writing immediately upon the Employee’s receipt of a subpoena or
other legal process.
     11. No Admission of Liability. The Employee agrees and acknowledges that
this Agreement does not constitute any admission by Employer or any of the other
Released Parties of any liability or of any violation of any federal or state
laws or regulations prohibiting employment discrimination, retaliation, breach
of contract, wrongful discharge, wrongful termination, or any other statutory or
common law rights or provisions.
     12. References. The Employee understands that Employer will provide in
response to inquiries from prospective employers only the Employee’s dates of
employment with Employer, job titles while employed by Employer, and final
salary (with written authorization) while employed by Employer, and the Employee
agrees to advise all prospective employers that any

iii



--------------------------------------------------------------------------------



 



requests for information concerning employment with Employer should be directed
only to the Human Resources Department in Franklin, Tennessee.
     13. Compliance Disclosure. In connection with the termination of the
Employee’s employment, and pursuant to the CHS Compliance Program and the Code
of Conduct, the Employee hereby represents and warrants to Employer and the
other Released Parties that the Employee has at all times during the Employee’s
employment complied with the CHS Compliance Program and the Code of Conduct, and
that the Employee has disclosed in writing to the CHS Corporate Compliance
Officer any and all instances of known or suspected violations of laws, rules,
regulations, or corporate policy by any of the Released Parties. Further, the
Employee represents and warrants that the Employee has not brought and has no
intention to bring any whistleblower or similar lawsuits (which terms shall
include, but not be limited to, a qui tam action under the Federal False Claims
Act or any similar laws), claims, or disclosures to any governmental agency that
would subject any of the Released Parties to any liability as a result of any
violations of any laws, rules, or regulations and that the Employee knows of no
facts that would give rise to any such whistleblower or similar lawsuits,
claims, or disclosures to any governmental agency. In the event the
representations and warranties contained herein become inaccurate or untrue
after the date hereof, the Employee agrees that the Employee will notify the CHS
Corporate Compliance Officer, in writing, of the necessary corrections to make
the representations and warranties accurate and true, prior to initiating any
whistleblower or similar lawsuits, claims, or disclosures to any governmental
agency. The Employee also agrees to indemnify against and hold Employer and the
other Released Parties harmless from any loss, cost, damage, or penalty incurred
by Employer or any other Released Parties as a result of any inaccuracy in or
breach of the representations, warranties, or agreements contained herein.
     14. Miscellaneous Provisions.
          (a) This Agreement is executed and delivered within the State of
Tennessee, and the rights, duties, and obligations of the parties hereunder
shall be construed and enforced in accordance with the laws of the State of
Tennessee, except to the extent preempted by the Employee Retirement Income
Security Act of 1974, and without the benefit of any rule of construction under
which a contract may be construed against the drafter. Venue for any lawsuit
arising out of or related to this Agreement will lie in Williamson County.
          (b) This writing together with the Plan represents the entire
agreement and understanding of the parties with respect to the subject matter
hereof and supersedes all prior agreements and understandings of the parties in
connection therewith; it may not be altered or amended except by mutual
agreement evidenced by a writing signed by both parties and specifically
identified as an amendment to this Agreement.
          (c) Except as specifically provided above, this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
heirs, executors, administrators, personal representatives, successors, and
assigns.
          (d) If any provision or part of any provision of this Agreement is
deemed to be unenforceable in whole by any court of competent jurisdiction,
except Section 5, then the parties agree that such provision shall be severed
from the Agreement and the remainder of the Agreement shall remain in full force
and effect. The parties further agree that, to the extent a

iv



--------------------------------------------------------------------------------



 



court of competent jurisdiction deems any provision of this Agreement
unenforceable in part, such court shall have the power to modify the terms of
the Agreement by adding, deleting, or changing in its discretion any language
necessary to make such provision enforceable to the maximum extent permitted by
law, and the parties expressly agree to be bound by any such provision as
reformed by the court. Furthermore, if the release provided for under Section 5
of this Agreement is deemed to be void or otherwise unenforceable by any court
of competent jurisdiction, then the Employee will be contractually obligated to
repay immediately any severance payments and benefits paid to the Employee by
Employer under this Agreement, and Employer will have a right of restitution,
recoupment, and setoff against the Employee for the recovery of such payments
and benefits.

         
Date of Termination:
       
 
 
 
   

         
EMPLOYER
      .:
 
 
 
   

         
By:
       
Name:
 
 
   
Title:
 
 
   
 
 
 
   

                  Benefit Payments Guaranteed by:         CHS/COMMUNITY HEALTH
SYSTEMS, INC.    
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:  
 
   
 
     
 
   

EMPLOYEE:

         
Employee’s Signature:
       
 
 
 
   

         
Employee’s Full Name:
       
 
 
 
   

         
Date Signed:
       
 
 
 
   

         
Witness’ Signature:
       
 
 
 
   

 v

 